NOTICE OF ALLOWANCE
The amendments, response and terminal disclaimer filed 16 July 2021 are acknowledged and have been considered in their entirety.  Claims 1-30 are pending and subject to prioritized examination under the Track One prioritized examination program.  

Terminal Disclaimer
The terminal disclaimer filed on 16 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued to US co-pending application 17/214,461  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Withdrawal of Previous Objections/Rejections
The objection to the claims, specification and drawing for not complying with the sequence rules is withdrawn in view of the amendments provided for all three.  
The objection to the specification for lacking incorporation of the electronic sequence listing is also withdrawn in view of the amendments to the specification.
The objection to claims 7 and 10 for being substantial duplicates is withdrawn in view of Applicant’s clarifying remarks.
The rejection of claims 5, 8 and 9 under 35 U.S.C. 112(b) is withdrawn in view of the amendments to the claims to clarify/make definite said claims.
The non-statutory double patenting rejection over co-pending application 17/214,461 is withdrawn in view of the terminal disclaimer filed and as noted above.

Election/Restrictions
Claims 1-18 and 29-30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-28, directed to the process of making or using an allowable product and other related products of the allowed claims, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 24 February 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a fusion protein comprising a DNA binding domain and at least one adenosine deaminase variant which has a serine at position 82 of SEQ ID NO: 4 (which normally is a valine) and has 85% sequence identity thereto.  While the sequence and three-dimensional structure of E. coli adenosine deaminase has been known for many years claims 1-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        26 July 2021